NO. 07-10-00263-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                     AUGUST 12, 2010


                         IN RE JAICOURRIE FINLEY, RELATOR


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

       Relator, JaiCourrie Finley, has filed an “Application for Writ of Mandamus”

requesting this Court order respondent, the Honorable Ana Estevez, Judge of the 251st

District Court of Potter County, Texas, “to give consideration to and rule upon the

applicant’s pending petition for judicial review . . . .” We deny the petition.


       Texas Rule of Appellate Procedure 52.31 identifies the requirements for a petition

for writ of mandamus2 filed in this court.        Finley has failed to comply with these

requirements. Rule 52.3(a) requires that a petition must include a complete list of all

parties and the names and addresses of all counsel. Finley does not list the names of

the parties against whom he seeks mandamus relief apart from the identification of

       1
       Further citation of Texas Rules of Appellate Procedure will be by reference to
ARule __.@
       2
        While Finley has titled his document an “Application for Writ of Mandamus,” we
construe it to be a petition for writ of mandamus subject to the requirements of Rule
52.3.
Judge Estevez in the argument portion of his petition. Rule 52.3(b) requires that the

petition include a table of contents with references to the pages of the petition and an

indication of the subject matter of each issue or point raised in the petition. Finley’s

petition includes no table of contents. Rule 52.3(c) requires that a petition include an

index of authorities in which all authorities cited in the petition are arranged

alphabetically and the page(s) upon which the authorities are cited is indicated. Finley=s

petition includes no index of authorities.3 Rule 52.3(f) requires the petition include a

concise statement of all issues or points presented for relief. Finley’s petition includes

no such statement.     Rule 52.3(g) requires the petition include a statement of facts

supported by citation to competent evidence included in the appendix or record.

Finley’s petition does not include a statement of facts. Rule 52.3(h) requires a clear and

concise argument for the contentions made, with appropriate citations to authorities.

Finley’s argument is reasonably clear and concise, however, he makes no citations to

legal authority. Rule 52.3(i) requires the petition include a short conclusion that “clearly

states the nature of the relief sought.” Finley’s conclusion requests this Court to issue a

writ of mandamus against Judge Estevez directing her “to give consideration to and rule

upon the applicant’s pending petition for judicial review . . . .” According to his petition

for writ of mandamus, Finley indicates that the petition upon which he seeks the trial

court’s ruling relates to his “challenge” of “six administrative decisions – disciplinary

actions – by the Texas Department of Criminal Justice . . . .” However, Finley provides

no further information regarding the nature of the relief that he seeks. Rule 52.3(j)


       3
        This omission is not surprising considering that Finley’s petition makes no
reference to any legal authority.

                                             2
requires the person filing the petition to certify that he has reviewed the petition and

concluded that every factual statement in the petition is supported by competent

evidence included in the appendix or record. Finley did not certify his petition. Finally,

Rule 52.3(k)(1)(A) requires that the appendix to the petition include a certified or sworn

copy of any order complained of, or other document showing the matter complained of.

Finley has not included an appendix to his petition. As each of these items are required

in a petition for writ of mandamus and Finley has failed to comply with these

requirements, we may not grant the relief that he requests.


      As Finley=s petition for writ of mandamus does not comply with the requirements

of Rule 52.3, we deny the petition.




                                                       Mackey K. Hancock
                                                            Justice




                                            3